UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K [X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 01-07698 ACME UNITED CORPORATION Exact name of registrant as specified in its charter Connecticut 06-0236700 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 60 Round Hill Road Fairfield, Connecticut 06824 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(203) 254-6060 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered $2.50 par value Common Stock NYSE Amex Securities registered pursuant to Section 12 (g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YES [ ] NO [X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. YES [ ]NO [X ] Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X ]NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. YES [X ]NO [ ] 1 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller Reporting Company [X ] Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YES [ ] NO [X ] The aggregate market value of the voting stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter was $21,960,360.Registrant had 3,174,109 shares of its $2.50 par value Common Stock outstanding as of March 2, Documents
